DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings received on 07/06/21 are acceptable. Accordingly, the objection to the drawings, set forth in the Office Action mailed 04/05/21, is hereby withdrawn due to amendments made by the Applicant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 24, 26-31 and 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (US 2014/0312705; “Hatanaka”; reference of record) in view of Park et al. (US 2016/0111208; “Park”; reference of record).
Regarding claims 23 and 26, Hatanaka teaches a wireless power transfer apparatus (figure 27) including:
a first resonator (1722) having a resonant frequency; and
a first coil (1721) located within the first resonator;
wherein the first resonator (1722) is configured to inductively couple to a second resonator (1732) having a resonant frequency that is the same as the resonant frequency of the first resonator (1722) to thereby transmit power to, or receive power from, the second resonator (1732).
Hatanaka fails to teach wherein the first resonator comprises an ellipsoidal helical coil having one of the following shapes: a sinusoidal or semi-sinusoidal helix; a circular helix; a linear helix; or a concave helix.
However, it is well-known to those of ordinary skill in the art to design coils of wireless power transfer systems as ellipsoidal helical coils shaped as a circular helix. For example, see para. [0089] of Park.

As for claim 24, Hatanaka teaches wherein the first coil (1721) is located substantially centrally within the first resonator (1722).
Regarding claims 27-29, Hatanaka modified by Park teaches wherein the ellipsoidal helical coil is parametrised by the equations x(t) = R.A(t).cos(t), y(t) = R.A(t).sin(t), z(t) = R.√(1-A2(t)), where R is a radius of the ellipsoidal helical coil at its centre, t is a parametric variable in the range [-ηπ,ηπ], η is a number of turns of the ellipsoidal helical coil, and A(t) is a tapering function defining tapering of the ellipsoidal helical coil from its centre to either of its ends; wherein the tapering function is one of: A(t) = cos(t/N), where N=12; A(t) = √(1-(t/π)2); A(t) = 1 - sign(t) * t/(6π); and A(t) = 1 - √(1 – (t/6π) - sign(t))2) (These equations define the modified circular helix coil of Hatanaka);
wherein the ellipsoidal helical coil has a main axis, and is elongated along the main axis, and/or is compressed in a direction substantially perpendicular to the main axis (See figure 4 of Park).
Regarding claims 30-31, Hatanaka modified by Park teaches the apparatus of claim 29, as detailed above, but fails to teach wherein the ellipsoidal helical coil is elongated by a length that is half the distance between the ends of the ellipsoidal helical coil; and wherein the ellipsoidal helical coil is compressed by a length that is half the diameter of the ellipsoidal helical coil.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of elongation or compression of the modified coil of Hatanaka because such a modification would have been merely a design choice made to set parameters of the coil and wireless power transfer apparatus, i.e. resonant frequency and Q factor.
As for claim 33, Hatanaka teaches a wireless power transfer apparatus (figure 27), including a first resonator (1722) having a resonant frequency; and a first coil (1721) configured to electromagnetically couple to the first resonator (1722); wherein the first resonator (1722) is configured to inductively couple to a second resonator (1732) having a resonant frequency that is the same as the resonant frequency of the first resonator (1722) to thereby transmit power to, or receive power from, the second resonator (1732).
Hatanaka fails to teach wherein the first resonator comprises an ellipsoidal helical coil.
However, it is well-known to those of ordinary skill in the art to design coils of wireless power transfer systems as ellipsoidal helical coils shaped as a circular helix. For example, see para. [0089] of Park.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the resonator coil of Hatanaka with a 
As for claims 34 and 35, Hatanaka teaches wherein the first coil (1721) is located substantially centrally within the first resonator (1722).
As for claims 36-39, Hatanaka modified by Park teaches wherein the ellipsoidal helical coil has one of the following shapes: a sinusoidal or semi-sinusoidal helix; a circular helix; a linear helix; or a concave helix (See para. [0089] of Park);
wherein the ellipsoidal helical coil is parametrised by the equations x(t) = R.A(t).cos(t), y(t) = R.A(t).sin(t), z(t) = R.√(1-A2(t)), where R is a radius of the ellipsoidal helical coil at its centre, t is a parametric variable in the range [-ηπ,ηπ], η is a number of turns of the ellipsoidal helical coil, and A(t) is a tapering function defining tapering of the ellipsoidal helical coil from its centre to either of its ends; wherein the tapering function is one of: A(t) = cos(t/N), where N=12; A(t) = √(1-(t/π)2); A(t) = 1 - sign(t) * t/(6π); and A(t) = 1 - √(1 – (t/6π) - sign(t))2) (These equations define the modified circular helix coil of Hatanaka);
wherein the ellipsoidal helical coil has a main axis, and is elongated along the main axis, and/or is compressed in a direction substantially perpendicular to the main axis (See figure 4 of Park).
Regarding claims 40-41, Hatanaka modified by Park teaches the apparatus of claim 39, as detailed above, but fails to teach wherein the ellipsoidal helical coil is elongated by a length that is half the distance between the ends of the ellipsoidal helical coil; and wherein the ellipsoidal helical coil is compressed by a length that is half the diameter of the ellipsoidal helical coil.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of elongation or compression of the modified coil of Hatanaka because such a modification would have been merely a design choice made to set parameters of the coil and wireless power transfer apparatus, i.e. resonant frequency and Q factor.

Claims 32 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka in view of Park and Oyobe et al. (US 2015/0251546; “Oyobe”; reference of record).
As for claims 32 and 42, Hatanaka teaches the apparatuses of claims 23 and 33, as detailed above, but fails to teach one or more reflecting walls at one end of the ellipsoidal helical coil.
Oyobe teaches placing a reflecting wall around a coil of a wireless power transfer system for improving efficiency of the power transfer. See figure 4 and para. [0098] of Oyobe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add reflecting walls to the wireless power transfer apparatus of Hatanaka because such a modification would have provided the benefit of improving power transfer efficiency.

Claims 23, 24, 26-31 and 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa et al. (US 2013/0015720; “Shimokawa”; reference of record) in view of Park.
Regarding claims 23 and 26, Shimokawa teaches a wireless power transfer apparatus (figures 1-3) including:
a first resonator (13) having a resonant frequency; and
a first coil (12) located within the first resonator (13);
wherein the resonator (13) is configured to inductively couple to a second resonator (22) having a resonant frequency that is the same as the resonant frequency of the first resonator (13) to thereby transmit power to, or receive power from, the second resonator (22).
Shimokawa fails to teach wherein the first resonator comprises an ellipsoidal helical coil having one of the following shapes: a sinusoidal or semi-sinusoidal helix; a circular helix; a linear helix; or a concave helix.
However, it is well-known to those of ordinary skill in the art to design coils of wireless power transfer systems as ellipsoidal helical coils shaped as a circular helix. For example, see para. [0089] of Park.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the resonator coil of Shimokawa with a circular helical coil because such a modification would have been merely a replacement with a well-known coil structure/shape used in wireless power transfer systems.
As for claim 24, Shimokawa teaches wherein the first coil (12) is located substantially centrally within the first resonator (13).
2(t)), where R is a radius of the ellipsoidal helical coil at its centre, t is a parametric variable in the range [-ηπ,ηπ], η is a number of turns of the ellipsoidal helical coil, and A(t) is a tapering function defining tapering of the ellipsoidal helical coil from its centre to either of its ends; wherein the tapering function is one of: A(t) = cos(t/N), where N=12; A(t) = √(1-(t/π)2); A(t) = 1 - sign(t) * t/(6π); and A(t) = 1 - √(1 – (t/6π) - sign(t))2) (These equations define the modified circular helix coil of Shimokawa);
wherein the ellipsoidal helical coil has a main axis, and is elongated along the main axis, and/or is compressed in a direction substantially perpendicular to the main axis (See figure 4 of Park).
Regarding claims 30-31, Shimokawa modified by Park teaches the apparatus of claim 29, as detailed above, but fails to teach wherein the ellipsoidal helical coil is elongated by a length that is half the distance between the ends of the ellipsoidal helical coil; and wherein the ellipsoidal helical coil is compressed by a length that is half the diameter of the ellipsoidal helical coil.
As would have been recognized by one of ordinary skill in the art, the amount of elongation or compression of a helical coil is a design choice made to set parameters of the coil, i.e. resonant frequency and Q factor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of elongation or compression of the modified coil of Shimokawa because such a modification would have been merely a 
As for claim 33, Shimokawa teaches a wireless power transfer apparatus (Figures 1-3), including a first resonator (13) having a resonant frequency; and a first coil (12) configured to electromagnetically couple to the first resonator (13); wherein the first resonator (13) is configured to inductively couple to a second resonator (22) having a resonant frequency that is the same as the resonant frequency of the first resonator (13) to thereby transmit power to, or receive power from, the second resonator (22).
Shimokawa fails to teach wherein the first resonator comprises an ellipsoidal helical coil.
However, it is well-known to those of ordinary skill in the art to design coils of wireless power transfer systems as ellipsoidal helical coils shaped as a circular helix. For example, see para. [0089] of Park.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the resonator coil of Shimokawa with a circular helical coil because such a modification would have been merely a replacement with a well-known coil structure/shape used in wireless power transfer systems.
As for claims 34-35, Shimokawa teaches wherein the first coil (12) is located substantially centrally within the first resonator (13).
As for claims 36-39, Shimokawa modified by Park teaches wherein the ellipsoidal helical coil has one of the following shapes: a sinusoidal or semi-sinusoidal helix; a circular helix; a linear helix; or a concave helix (See para. [0089] of Park);
2(t)), where R is a radius of the ellipsoidal helical coil at its centre, t is a parametric variable in the range [-ηπ,ηπ], η is a number of turns of the ellipsoidal helical coil, and A(t) is a tapering function defining tapering of the ellipsoidal helical coil from its centre to either of its ends; wherein the tapering function is one of: A(t) = cos(t/N), where N=12; A(t) = √(1-(t/π)2); A(t) = 1 - sign(t) * t/(6π); and A(t) = 1 - √(1 – (t/6π) - sign(t))2) (These equations define the modified circular helix coil of Shimokawa);
wherein the ellipsoidal helical coil has a main axis, and is elongated along the main axis, and/or is compressed in a direction substantially perpendicular to the main axis (See figure 4 of Park).
Regarding claims 40-41, Shimokawa modified by Park teaches the apparatus of claim 39, as detailed above, but fails to teach wherein the ellipsoidal helical coil is elongated by a length that is half the distance between the ends of the ellipsoidal helical coil; and wherein the ellipsoidal helical coil is compressed by a length that is half the diameter of the ellipsoidal helical coil.
As would have been recognized by one of ordinary skill in the art, the amount of elongation or compression of a helical coil is a design choice made to set parameters of the coil, i.e. resonant frequency and Q factor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of elongation or compression of the modified coil of Shimokawa because such a modification would have been merely a .

Claims 32 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Shimokawa in view of Park and Oyobe.
As for claims 32 and 42, Shimokawa teaches the apparatuses of claims 23 and 33, as detailed above, but fails to teach one or more reflecting walls at one end of the ellipsoidal helical coil.
Oyobe teaches placing a reflecting wall around a coil of a wireless power transfer system for improving efficiency of the power transfer. See figure 4 and para. [0098] of Oyobe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add reflecting walls to the wireless power transfer apparatus of Shimokawa because such a modification would have provided the benefit of improving power transfer efficiency.


Response to Arguments
Applicant's arguments filed 07/06/21 have been fully considered but they are not persuasive. 
Regarding Applicant’s comments directed to the rejection of claim 23 under 35 U.S.C. 103 as being unpatentable over Hatanaka in view of Park and Shimokawa in view of Park, Applicant argues, “Park therefore discloses an elliptical helical coil and does not disclose that the resonator comprises an ellipsoidal helical coil. An ellipsoidal helix is different than an elliptical helix.” See page 7 of Applicant’s remarks.
Park (para. [0089]) teaches a particular type of ellipsoidal helical coil, i.e. a circular helical coil. The circular helical coil of Park meets the requirement of the claimed ellipsoidal helical coil.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.